Citation Nr: 1822643	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for lung cancer, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania. Jurisdiction over the claim was later transferred to St. Petersburg, Florida.

The Veteran died in February 2011. The appellant is the Veteran's surviving spouse.

In her March 2014 VA Form 9, Appeal to the Board, the appellant requested a Travel Board hearing. However, in February 2018 the appellant requested that her Travel Board hearing be canceled. Accordingly, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's claim for service connection for lung cancer was received on December 9, 2010. 

2. The Veteran's December 9, 2010 claim was the earliest communication VA received requesting a determination of entitlement or evidencing a belief in entitlement to a benefit in connection with the Veteran's lung cancer.


CONCLUSION OF LAW

The criteria for an effective date prior to December 9, 2010 for the grant of entitlement to service connection for lung cancer are not met. 38 U.S.C. 
§§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400. Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. The informal claim must identify the benefit sought.

The appellant asserts that the appropriate effective date is September 30, 2010. On September 30, 2010 the Veteran's representative submitted an informal claim for service connection for ischemic heart disease. The informal claim did not mention lung cancer or any kind of cancer. 

The Veteran submitted his claim for service connection for lung cancer on December 9, 2010. There is no evidence showing an intent to file such a claim prior to that date. Therefore, the appropriate effective date for service connection for lung cancer is December 9, 2010. There is no legal entitlement to an earlier effective date for lung cancer. While the appellant asserts that the Veteran was diagnosed with lung cancer in September 2010 and that this should be his effective date for the grant of service connection, the pertinent legal regulations provide that the effective date of an award of benefits is the date of receipt of the claim or the date entitlement arose, whichever is later. In this case, the date of receipt of the claim would be the later date. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority. As the preponderance of the evidence is against the appellant's claim, the claim must be denied.  


ORDER

An effective date prior to December 9, 2010, for the grant of entitlement to service connection for lung cancer is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


